Citation Nr: 0834842	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-21 954	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a pulmonary disorder.



REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from November 23, 1983 to 
November 22, 1987, March 6, 1990 to November 13, 1990, and 
from December 26, 1990 to January 11, 1991.  He also had 
periods of active duty for training (ACDUTRA), including from 
January 12 to January 18, 1991, and January 22 to January 25, 
1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In August 2006, the Board remanded the claim for additional 
development.  

In February 2005, the veteran filed a claim for service 
connection for depression.  In August 2006, the Board 
referred the issue to the RO for appropriate action.  


FINDING OF FACT

The evidence is evenly balanced as to whether the veteran's 
reactive airway disease is related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
reactive airway disease was incurred in service.  38 U.S.C.A. 
§§ 101, 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Since the Board is granting the claim for service connection 
for a reactive airway disease, the claim is substantiated, 
and there are no further VCAA duties.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 
488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted."

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

ACDUTRA means full-time training duty, where the service 
member is available for duty around-the-clock performed by 
the reserve components.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Annual two-week training is 
an example of ACDUTRA.  Inactive duty training (INACDUTRA) is 
training duty, other than full time, performed by the reserve 
components.  38 U.S.C.A. § 101(23); 38 C.F.R. 
§ 3.6(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or for injury incurred in or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.  In other words, service connection is available 
for injuries, but not diseases, sustained on INACDUTRA.  
Brooks v. Brown, 5 Vet. App. 484 (1994).  Service connection 
will also be provided to a claimant who was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during INACDUTRA.  
38 U.S.C.A. § 101(24)(C)(ii); 38 C.F.R. § 3.6(a). 


Legal Analysis

The veteran contends his current pulmonary disorder is a 
result of being exposed to tear gas during ACDUTRA in January 
1991.  At the May 2003 VA examination and in later 
statements, he said that while doing gas mask training using 
riot control gas/tear gas, he was told to take off his mask 
and take a deep breath.  He said he immediately went into 
severe respiratory distress and was taken to the infirmary.  
He was later taken to Meadowcrest Hospital.  He said he had 
no respiratory problems prior to that episode, but has had 
recurrent symptoms of dyspnea since then.

The veteran's service treatment records (STRs) indicate that 
at his February 1983 enlistment physical, he did not have 
respiratory problems.  He denied asthma or shortness of 
breath.  On January 16, 1991, he was seen at Meadowcrest 
Hospital Emergency Room for shortness of breath.  He said the 
onset began in the morning when his wife began smoking.  He 
said he had a history of prior similar episodes usually 
associated with stress or exercise.  On physical examination, 
a prolonged expiratory phase with slight wheezing was noted.  
The impression was acute asthma and he was given an Alupent 
inhaler.  On January 17, 1991, he was seen at the naval air 
station clinic.  He said he was feeling better.  His lungs 
were clear, but he could not sharply inhale.  He was told 
return for a follow-up appointment the next week.  On January 
22, 1991, his lungs were clear.  It was noted that he had an 
upper respiratory infection and resolving asthma attack.  

A March 1991 Reserve Order indicates the Air Force relieved 
the veteran from his assignment with an honorable discharge 
effective April 1, 1991.  The authority given was a medical 
disqualification.  There is no report from a Medical Review 
Board or record of a physical examination given prior to his 
discharge.  At the May 2003 VA examination, he said that 
after he had the asthma attack, he was told that he would be 
discharged from the military.  He said he did not go through 
a Medical Review Board or any type of medical review before 
he was discharged.  

The report of the May 2003 VA examination indicates the 
veteran said that he had no respiratory problems prior to 
being exposed to tear gas in January 1991.  He said he had 
shortness of breath with exertion and was extremely sensitive 
to smoke.  He said he developed an upper respiratory 
infection two to three times per year that required treatment 
by a physician.  The diagnosis was chronic bronchitis.  The 
examiner opined that the veteran's current respiratory 
condition was due to being exposed to tear gas during 
military service.  She said that previous studies have shown 
that a single exposure to high levels of respiratory 
irritants similar to tear gas have been associated with 
development of reactive airway disease.  It was not noted 
whether she reviewed the veteran's claims file for his 
pertinent medical history.

VA treatment records indicate the veteran had shortness of 
breath in October 2004 and was given a Combivent inhaler.  X-
rays were normal.  In August 2005, his lungs were clear to 
auscultation.  

The report of the May 2007 VA examination indicates the 
veteran said that he smoked tobacco cigarettes for two years, 
but stopped prior to 1990.  He denied having exercise-induced 
asthma or other respiratory problems prior to being exposed 
to tear gas in January 1991.  On physical examination of the 
lungs, effort was non-labored and expansion was normal.  A CT 
scan showed no evidence of interstitial lung disease.  A 
pulmonary function test, however, was consistent with mild to 
moderate restrictive impairment.  The diagnosis was reactive 
airway dysfunction syndrome.  The examiner opined that it was 
at least as likely as not that the veteran's pulmonary 
disorder was incurred in or aggravated by the veteran's 
service, specifically his exposure to tear gas during 
ACDUTRA.

The RO denied service connection because there was no 
evidence corroborating the veteran's statements that he was 
exposed to tear gas.  Although he is competent to state that 
he was exposed to tear gas, this assertion was made only 
after he applied for benefits - 13 years after the incident 
in question.  The contemporaneous medical records, which are 
more probative, indicate he had an acute asthma attack after 
being exposed to cigarette smoke.  There has been no 
explanation given for why the veteran would not have reported 
that he was exposed to tear gas when he went to the emergency 
room at Meadow Crest Hospital.

Regardless of the cause (i.e. tear gas, exercise, or 
cigarette smoke), it is clear the veteran had an episode of 
respiratory distress during ACDUTRA in January 1991.  There 
is no evidence of a respiratory disorder prior to this 
episode.  Therefore, the determinative question is whether 
this episode was acute and transitory or the initial onset of 
his current chronic pulmonary disorder.

The veteran has stated that he has had recurrent dyspnea 
since the January 1991 episode and that these symptoms have 
gotten progressively worse over the years.  He is competent 
to provide evidence as to continuity of symptomatology.  
Furthermore, the fact that the veteran was discharged from 
the Air Force Reserves for a medical disqualification 
supports his statements that his respiratory symptoms had 
become chronic.  Unfortunately, there is no report from a 
Medical Examination Board or record of a discharge 
examination.  Therefore, reasonable doubt must be resolved in 
his favor with regard to this.  38 U.S.C.A. § 5107(b).  

The May 2003 and May 2007 VA examiners along with Dr. Poche 
have all opined that they believe the veteran's respiratory 
condition was incurred in or aggravated by service, 
specifically exposure to tear gas in 1991.  Although these 
opinions assume exposure to tear gas, which has not been 
verified, the medical evidence supports that his respiratory 
symptoms began during ACDUTRA.  

Resolving all benefit of the doubt in the veteran's favor, 
his claim for a service connection for a pulmonary disorder 
is granted.  See 38 U.S.C.A. § 5107(b); 
see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Entitlement to service connection for a reactive airway 
disease is granted.


____________________________________________
Wayne M. Braeuer
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


